The objection to this indictment is that the publication is stated to have taken place on a day before the libel was framed, which, therefore, creates a fatal repugnancy. It must be observed, however, that the first part of the indictment contains a distinct charge of the making, as well as publication, on 22 April, 1819. The publication charged afterwards is preceded by a scilicet, introducing a repugnant date. Now, all that is necessary in regard to laying the time in an indictment is that the offense shall appear to have been committed before the finding of the bill, excepting in those cases where the time forms part of the offense, as in prosecutions which are limited to a certain period, and in murder, where the time of the death must be laid within a year and a day after the mortal stroke given. But, generally, where the time when an offense was committed is immaterial, and it is still indictable, whether done at one (462) time or another, there it is not traversable if alleged after a scilicet, and its repugnancy to the premises will not vitiate, but the scilicet itself will be rejected as superfluous. 1 Saund., 170. Then, rejecting the date which is last stated in the indictment, for its repugnancy, together with all that is connected with it, from the words "and that" to the word "publish," *Page 251 
inclusive, the offense was committed on 22 April, 1819, which is before the finding of the bill. I am therefore of opinion that the reasons in arrest be overruled.